        Case 20-11961                 Doc 6         Filed 10/02/20 Entered 10/02/20 12:17:34                            Desc Ch 13 First
                                                              Mtg Page 1 of 4
Information to identify the case:
Debtor 1                 Kosta Diamantopoulos                                                 Social Security number or ITIN   xxx−xx−9268

                         First Name   Middle Name   Last Name                                 EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                      Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                              EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        District of Massachusetts
                                                                                              Date case filed for chapter 13 9/29/20
Case number:          20−11961



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                            12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in
effect, creditors cannot sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors.
Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required
to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not
exist at all, although debtors can ask the court to extend or impose a stay.

Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge
under 11 U.S.C. § 1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified
in this notice. Creditors who want to have their debt excepted from discharge may be required to file a complaint in the
bankruptcy clerk's office by the same deadline. (See line 8 for more information.)

To protect your rights, you may wish to consult an attorney. All documents filed in the case may be inspected at the
bankruptcy clerk's office at the address listed below or through PACER (Public Access to Court Electronic Records at
www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other document in the case. Do not include more than the last four
digits of a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that
you file with the court.

                                              About Debtor 1:                                           About Debtor 2:
1. Debtor's full name                         Kosta Diamantopoulos

2. All other names used in the
   last 8 years
                                              37 Northend Avenue
3. Address                                    Salem, MA 01970
                                              Antoinette L. Hall                                        Contact phone 617−513−8886
4. Debtor's  attorney
   Name and address
                                              A.L Hall & Associates
                                              PO Box 66                                                 Email: attyhall@gmail.com
                                              Allston, MA 02134

5. Bankruptcy trustee                         Carolyn Bankowski−13−12                                   Contact phone 617−723−1313
     Name and address                         Chapter 13−12 Trustee Boston
                                              P. O. Box 8250
                                              Boston, MA 02114

6. Bankruptcy clerk's office                                                                            Hours open Monday−Friday 8:30am−5:00pm
     Documents in this case may be filed      U. S. Bankruptcy Court                                    Contact phone 617−748−5300
     at this address.                         J.W. McCormack Post Office & Court House                  Date: 10/2/20
     You may inspect all records filed in     5 Post Office Square, Suite 1150
     this case at this office or online at    Boston, MA 02109−3945
      www.pacer.gov.
                                                                                                              For more information, see page 2

Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                            page 1
      Case 20-11961               Doc 6          Filed 10/02/20 Entered 10/02/20 12:17:34                                      Desc Ch 13 First
                                                           Mtg Page 2 of 4
Debtor Kosta Diamantopoulos                                                                                                       Case number 20−11961 − fjb

7. Meeting of creditors
   Debtors must attend the meeting to October 27, 2020 at 10:00 AM                                   Location:
   be questioned under oath. In a joint                                                              The meeting will be held TELEPHONICALLY
   case, both spouses must attend.
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later
   required to do so.                     date. If so, the date will be on the court docket.
The dial−in number and participant code for the telephonic section 341 meeting of creditors will be posted to the docket within 14 days prior to
                                        the meeting. You may also contact the trustee for dial−in information.
8. Deadlines                              Deadline to file a complaint to challenge                                Filing deadline: 12/28/20
   Papers and any required fee must       dischargeability of certain debts:
   be received by the bankruptcy
   clerk's office no later than 4:30 PM
   (Eastern Time) by the deadlines        You must file:
   listed.                                • a motion if you assert that the debtors are
                                             not entitled to receive a discharge under
                                             U.S.C. § 1328(f), or
                                          • a complaint if you want to have a particular
                                             debt excepted from discharge under
                                             11 U.S.C. § 523(a)(2) or (4).
                                          Deadline for all creditors to file a proof of claim                      Filing deadline: 12/8/20
                                          (except governmental units):
                                          Deadline for governmental units to file a proof of                       Filing deadline: 3/29/21
                                          claim:


                                          Deadlines for filing proof of claim:
                                          A proof of claim is a signed statement describing a creditor's claim. A proof of claim form (Official Form 410)
                                          may be obtained at www.uscourts.gov or any bankruptcy clerk's office or printed from the Court's website at
                                          www.mab.uscourts.gov/mab/creditorinformation. You may also file your claim electronically through the court's
                                          website at www.mab.uscourts.gov.

                                                   • If you do not file a proof of claim by the deadline listed, you might not be paid any money on your
                                                     claim.
                                                   • To be paid, you must file a proof of claim even if your claim is listed in the schedules that the
                                                     debtor filed.

                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                          claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                          For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                          including the right to a jury trial.


                                          Deadline for filing surrogate proofs of claim by the                      Filing deadline:    30 days after the
                                          debtor or trustee under Fed. R. Bankr. P. 3004:                                               applicable bar date or
                                                                                                                                        as extended by the
                                          In the event a creditor does not timely file a proof of claim, a                              Court
                                          surrogate claim is not timely filed, or a claim is not allowed by the
                                          Court, the creditor may not receive distribution under the Chapter
                                          13 plan.


                                          Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                                                                                                                        conclusion of the
                                           The law permits debtors to keep certain property as exempt. If you                           meeting of creditors
                                          believe that the law does not authorize an exemption claimed, you
                                          may file an objection.

9. Deadline to file §503(b)(9)            Requests under Bankruptcy Code §503(b)(9)(goods sold within               Filing deadline:    60 days from the first
   requests                               twenty(20) days of bankruptcy) must be filed in the bankruptcy                                date set for the
                                          clerk's office.                                                                               meeting of creditors

10. Filing of plan                        The debtor has not filed a plan as of this date.

                                          Unless otherwise permitted by the court, the debtor has 14 days from case filing to file a plan if it has not
                                          been filed already.

                                          Pursuant to Massachusetts Local Bankruptcy Rule 13−8(a), unless otherwise ordered by the Court, any
                                          objection to confirmation of a chapter 13 plan shall be filed on or before the later of (i) thirty (30) days
                                          after the date on which the first section 341 meeting is held or (ii) thirty (30) days after service of an
                                          amended or modified plan. If an objection to a plan is filed, the Court may schedule a hearing.
11. Creditors with a foreign              If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                               extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                          any questions about your rights in this case.
12. Filing a chapter 13                   Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                       according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                          plan and appear at the confirmation hearing. A copy of the plan, [is included with this notice] or [will be sent to
                                          you later], and [the confirmation hearing will be held on the date shown in line 10 of this notice] or [the court will
                                          send you a notice of the confirmation hearing]. The debtor will remain in possession of the property and may
                                          continue to operate the business, if any, unless the court orders otherwise.
                                                                                                                    For more information, see page 3
       Case 20-11961   Doc 6   Filed 10/02/20 Entered 10/02/20 12:17:34   Desc Ch 13 First
                                         Mtg Page 3 of 4
Official Form 309I               Notice of Chapter 13 Bankruptcy Case             page 2
       Case 20-11961          Doc 6    Filed 10/02/20 Entered 10/02/20 12:17:34                                     Desc Ch 13 First
                                                 Mtg Page 4 of 4
Debtor Kosta Diamantopoulos                                                                                             Case number 20−11961 − fjb

13. Exempt property              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                 distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                 the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
14. Discharge of debts           Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                 However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                 are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                 as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                 523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                 If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                 must file a motion by the deadline.
15. Financial Management         Deadline for debtor to attend a financial managment training program approved by the United States
    Training Program Deadline    Trustee: No later than the date when the last payment was made by the debtor as required by the plan
                                 or the filing of a motion for a discharge under §1141(d)(5)(B) or §1328(b) of the Code. The discharge will
    for the Debtor               not enter if the debtor fails to attend a financial management−training program approved by the United States
                                 Trustee or if the debtor attends such training and fails to file a certificate of completion with the U.S. Bankruptcy
                                 Court. The training is in addition to the pre−bankruptcy counseling requirement. A list of approved courses may
                                 be obtained from the United States Trustee or from the court's website at www.mab.uscourts.gov.
16. Abandonment of Estate        Notice is hereby given that any creditor or other interested party who wishes to receive notice of the estate
    Property                     representative's intention to abandon property of the estate pursuant to 11 U.S.C. §554(a) must file with the
                                 Court and serve upon the estate representative and the United States trustee a written request for such notice
                                 within fourteen (14) days from the date first scheduled for the meeting of creditors.




Official Form 309I                         Notice of Chapter 13 Bankruptcy Case                                                    page 3
